department of the treasury internal_revenue_service washington d c tax exempt and soe er on es apr ons uniform issue list legend taxpayer individual c individual d amount x amount y amount z employer plan a date bank n dear this is in response to a ruling_request submitted by you dated in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested page you were a participant in plan a a qualified_retirement_plan sponsored by your employer due to the hardships imposed by the health problems suffered by individual c and individual d and confusion regarding the rollover requirements you erroneously requested a distribution of amount x in your interest in plan a on date you received the distribution from plan a of amount x less federal_income_tax withholding amount y for a net total of amount z after receipt of this distribution you deposited amount z in a money market account in bank n and these funds have remained in total in that account since they were deposited subsequent to the distribution you realized your error in withdrawing funds from plan a and discovered your failure to timely roll over the distribution from plan a in order to correct this error you intend to contribute amount x into a qualified_individual retirement arrangement ira based on the above facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount x the total of amount y and amount z because the failure to waive such requirement would be against equity or good conscience sec_402 of the code provides that any amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from taxation under sec_501 of the code shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities sec_402 of the code defines and provides the rules applicable to rollovers from exempt trusts sec_402 of the code provides sec_402 does not apply to distributions from exempt trusts if - a b c any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed page then such distribution to the extent so transferred shail not be includible in gross_income for the taxable_year in which paid sec_402 of the code requires that an eligible_rollover_distribution from a qualified_retirement_plan must be transferred to an eligible_retirement_plan no later than the day following the day of receipt in order to avoid having to include that distribution in the distributee’s gross_income for that year sec_402 of the code provides that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_403 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information you have presented demonstrates there was confusion because of the hardships imposed by the health problems of individual c and individual d and your confusion with the rollover requirements as such this information indicates you could not reasonably satisfy the requirement that amount x be deposited in an eligible_retirement_plan or ira within days of the distribution from plan a therefore pursuant to sec_402 of the code we waive the 60-day rollover requirement with respect to the part of amount x that constitutes an eligible_rollover_distribution pursuant to sec_402 of the code an eligible_rollover_distribution can consist only of pre-tax amounts and earnings and does not include after-tax employee contributions or distributions required by sec_401 of the code you are granted a period of days from the issuance of this ruling letter to make this rollover if all other requirements of sec_402 of the code except the 60-day requirement are met with respect to the part of amount x that constitutes an eligible_rollover_distribution such amount will be considered a rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page pursuant to the power_of_attorney on file with this office you are receiving the original of this letter_ruling and your representative is receiving a copy of the letter_ruling if you wish to inquire about this ruling please contact se t ep ra t4 at sincerely yours denzel puliyier donzell littlejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
